DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4-15, and 17-22 are allowed. Specifically, the independent claim 1 and 14 are allowed over the prior arts. The dependent claims 2, 4-13, and 22 are allowed due to their dependencies to the said independent claim 1. The dependent claims 15, and 17-21 are allowed due to their dependencies to the said independent claim 14.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest a connector comprising a first antenna including a transmission cone, the first antenna configured to transmit first signals via the transmission cone in a first direction and with a first polarization, the transmission cone having an aperture defined by a first angle,  wherein the connector has a data transfer distance of less than 10 wavelengths, and the first and third antennas are spaced apart by a first distance greater than a distance at which an attenuation between the first and third signals is limited to an attenuation threshold of no more than a few tens of decibels (dB), and wherein the attenuation threshold is based on the first angle of the aperture and the first distance between the first antenna and the third antenna, in combination with the other limitations of the claim.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 14 is allowed under the same rationale as claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844